DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9-23-2021 have been fully considered but they are not persuasive.
Applicant submits: “In contrast, Applicant's claim 1 includes to "transmit, responsive to detecting the ongoing emergency session, a second registration request message comprising an emergency registration request to the second network," not sending a second registration request in response to the first registration request without an APN as taught by 3GPP. Thus, 3GPP fails to disclose Applicant's claim 1”; the examiner’s position is that the 3GPP document discloses sending a second registration request in response to the first registration request rejection, why it was rejected it is out the scope of claim 1, but could have been rejected for a plurality of reasons such as cause code #26 as previously stated for claim 4; detecting the ongoing emergency session, it would be obvious to one of the ordinary skills in the art that the step is implied since only ongoing sessions can be handed over. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to detect if the session is still ongoing since it would be pointless to request a handover for a session that does not exist and cannot be handed over.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 10,880,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are generally broader and the attach request of the patent is equivalent to the registration request as indicated in the depending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V16.4.0 (2020-03); 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 16).

As to claim 1, 3GPP TS 24.301 a method in a user equipment (UE) for transferring an ongoing emergency session from a first network to a second network, the method comprising: transmitting a first registration request message to the second network (see 5.5.1.2.1-5.5.1.2.2); receiving a registration reject message from the second network (see 5.5.1.2.5A-5.5.1.2.5B, 6.5.1.4.2-6.5.1.4.3); transmitting, responsive to detecting the ongoing emergency session, a second registration request message comprising an emergency registration request to the second network (see 6.5.1.4.2-6.5.1.4.3); and receiving a registration accept message (see 6.4.1.3, 6.4.2.3, 6.5.1.3). The above section of 3GPP TS 24.301 do not explicitly recite detecting the ongoing emergency session between the UE and the first network is ongoing; however, it would be obvious to one of the ordinary skills in the art that the step is implied since only ongoing sessions can be handed over. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to detect if the session is still ongoing since it would be pointless to request a handover for a session that does not exist and cannot be handed over.
As to claim 2, 3GPP TS 24.301 the method of claim 1, wherein the first registration request message is a first attach request message and the second registration request message is a second attach request message. (see 6.5.1.4.2-6.5.1.4.3);.
As to claim 4, 3GPP TS 24.301 the method of claim 1, wherein the registration reject message comprises a cause code [cause code #26] (see 6.5.1.4.2).
As to claim 5, 3GPP TS 24.301 the method of claim 4, wherein prior to transmitting the second registration request message, the method further comprises determining that the cause code does not indicate that one of an international mobile equipment identifier (IMEI) or a permanent equipment identifier (PEI) of the UE is not accepted (see 5.5.1.2.5A).
As to claim 6, 3GPP TS 24.301 the method of claim 5, further comprising entering one of a state EMM- DER[E]GISTERED.NO-IMSI or a state 5GMM-DEREGISTERE.NO-SUPI when the UE determines the cause code indicates that one of the IMEI or the PEI of the UE is not accepted (see 5.5.1.2.5A , 5.1.3.2.3.6).
As to claim 6, 3GPP TS 24.301 the method of claim 1, wherein the first network is a fifth generation (5G) network  and wherein the second network is fourth generation (4G) network (see 5.5.1.3.5-5.5.1.3.6).
Regarding claims 8-9 and 11-14, they are the corresponding user equipment claims of method claims 1-2 and 4-7. Therefore, claims 8-9 and 11-14 are rejected for the same reasons as shown above.
Regarding claims 15-16 and 18-20, they are the corresponding non-transitory computer readable storage medium claims of method claims 1-2 and 4-6. Therefore, claims 15-16 and 18-20 are rejected for the same reasons as shown above.

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the newly amended limitations in combination with all previously existing limitations have not been found nor have been fairly suggested in the prior art search.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647